Title: To John Adams from William Jackson, 12 August 1781
From: Jackson, William
To: Adams, John



Sir
On board the South Carolina Augt. 12 1781

Could I have supposed that Your Excellency would have returned to Amsterdam before the Ship sailed, I should certainly have done myself the honor and agreeable satisfaction of waiting upon you before I left this Country—but this pleasure is denied me—and I am scarce allowed time by Mr. Thaxter’s immediate departure to bid Your Excellency farewell in this abrupt manner—but I lean with confidence upon a hope that your candor will consider it as the imposition of necessity, not the result of inclination—for, if I may be permitted the expression, my regard and esteem for your private worth and personal character, is not exceeded by my respect for the deserving representative of my Country—I beg that your Excellency will be persuaded of my most perfect attachment—that you would at all times honor me with a proof of that confidence in laying your commands upon me in America, which I will gratefully and chearfully execute—and would you admit my correspondence, I will seize every occasion to communicate whatever transaction may occur in the military line worthy your attention.
I most sincerely wish you every happiness, which in an absence from your family and Country you can enjoy—to which I likewise wish you an early, happy, and honorable return—with every good wish—I am, most respectfully, and sincerely, Your Excellency’s obliged and obedt. Servant.

W Jackson

